McMurray, Presiding Judge.
Appellee Avis M. Gastin sought to have her property rezoned from residential to commercial. After appellee’s application was approved by the Hinesville Planning and Zoning Commission, the matter was brought before the Mayor and City Councilmen of the City of Hinesville, appellant, for a hearing. Appellee’s application was denied by that entity and an appeal was taken to the superior court. The court determined that the denial of appellee’s application was arbitrary and unreasonable because there was no opposition to the application and no evidence was presented at the hearing. See in this connection Avera v. City of Brunswick, 242 Ga. 73, 75 (247 SE2d 868); Rogers v. Mayor &c. of Atlanta, 110 Ga. App. 114, 115 (2) (137 SE2d 668). Accordingly, the case was reversed by the superior court and “remanded for further consideration which shall include the right of [appellee] to be confronted with witnesses or other evidence against the proposed rezoning, if there be any.” This direct appeal followed. Held:
A judgment of reversal by the superior court is not a final judgment within the meaning of OCGA § 5-6-34 (a) (1) where the case is remanded to the lower tribunal for further consideration. Cox v. Wielder, 237 Ga. 131 (227 SE2d 40); 4 CJS 506, Appeal & Error, § 152 (i). See also State Health Planning &c. Bd. v. Piedmont Hosp., 173 Ga. App. 450 (326 SE2d 814). In view of the remand by the superior court in the case sub judice, this direct appeal is premature and must be dismissed.

Appeal dismissed.


Carley and Pope, JJ., concur.